PRICE, Judge.
The complaint charges that defendant, ■“did buy, sell or have in possession illegally give barter, exchange, receive, deliver, carry, or ship, prohibited liquors, contrary to law, * *
The judgment reads:
“Certificate of Conviction
The State of Alabama vs. # 1544 Garland Wester V.P.L.
* * * On this the 14th day of October, 1957, came the State by its Solicitor and also the Defendant in his own person and by his attorney and pleads not guilty to the charge of Violation the Prohibition Laws and upon hearing the testimony of the defendant and witnesses of the State and duly considering the same, the Court is satisfied of the guilty of the defendant and assesses a fine against him for $200.00 Two hundred and no/100 Dollars, in addition to a Six months hard labor sentence for Marshall County * * *.”
The judgment fails to show that defendant interposed a plea to, or was convicted of, any offense charged in the complaint. Champion v. State, 266 Ala. 283, 95 So.2d 801; Hardin v. State, 241 Ala. 4, 3 So.2d 89.
Reversed and remanded.